Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim(s) 1, 7-14, 16, 1,  21-23, and 25-50  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claim(s) 1-8, 13, 15, 16, 21-24, 26-38, 42-48 51, and 52-54  of copending Application No. 16/303, 296 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, see below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application 16/303,212 Claim
Copending Application 16/303,296
1
1
7
2
8
3
9
4
10
5
11
6
12
7
13
8
14
13
16
15
17
16
21
21
22
22
23
23
25
24
26
25
27
26
28
27
29
28
30
29
31
30
32
31
33
32
34
33
35
34
36
35
37
36
38
37
39
39
40
42
41
43
42
44
43
45
44
46
46
47
46
48
47
51
48
52
49
53
50
54

	
	Claim 1 from the current application varies from claim 1 of the copending application in that the current application states a temperature sensor provided on the transparent panel to record the temperature of the area of the skin; whereas, the copending application states an array of thermocromic liquid crystal (TLC) formations provided on the transparent panel which are operable to change colour in response to a change of temperatures. Both elements temperature sensors and TLC formations are seen as the same element since both respond to a change in temperature. Note; there is no variation of the dependent claims matched above. 
Specification Object
Specification top of page 5 recites, “temperature sensors are spaced approximately 1 per 1 cm^2.”, which should read “temperature sensors are spaced at a frequency of approximately 1 per 1 cm^2.”

Appropriate citation is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In this case- “means” in claim(s) 16 and “means” in claim 50 and “one or more image capture devices” claim(s) 1, 8, 17-22, 28-29, 36, and 40-44, and “an alert mechanism” claim(s) 26-27 invokes 112(f). The term “device” is a nonce term that do not include any specific structures for performing the accompany functions, therefore claim(s) 1, 8, 17-22, 28-29, 36, and 40-44, and claim(s) 26-27 invoke 112F.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, means for calibration in claim 16 will be interpreted as a calibration means on page 3. In this case, means for calibration in claim 50 will be interpreted as weighting scales on page 24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 17-22, 25, 30, 31, 33, 39, 40-42, 43-45, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 13 is/are rejected since it is unclear what “resilient” means? It is unclear what qualification would make the panel resilient since there is a broad range of what can be considered resilient. There for the claimed element is unclear and indefinite and unclear. For Office Action purposes the claimed element will be interpreted as a flexible material. Claim(s) 17 is/are rejected since it unclear what “wherein the processor is configured to process the image captured by the image capture device for determining the temperature of the area of skin of the target at multiple discrete locations.” means. This claim is seen as indefinite and is unclear if the image capture device determine the temperature at multiple locations or the processor is configures the temperature at multiple locations. For Office Action purposes the claim will be interpreted to be the processor configures temperature at multiple location.  
Claim(s) 19-21, and 24 is/are rejected since “the temperature dataset” lacks antecedent basis as “a temperature dataset” was only introduced in claim 18, which these claims do not depend from.
Claim(s) 25 is/are rejected since it is unclear what “excess” means. What does the claim limitation “excess” mean? Does it mean excess detects callous blister, moisture and discolouration? Do it mean one or two of the following: callous, blister, moisture and discolouration. Based on the specification, it appears this limitation refers to at least one. The claimed element is indefinite and unclear. For Office Action purposes the term, “excess” will be interpreted based on the broadest reasonable interpretation as one of the following callous, blister, moisture and discolouration. 
Claim(s) 30 is/are rejected since it is unclear what “approximately 1 per 1 cm^2” means. What does the claim limitation “approximately 1 per 1 cm^2” mean? Do this mean the frequency can be close this measurement? The claim limitation is indefinite and unclear since frequencies tend to oscillate creating positive and negative values. The specification fails to disclose plus or minus 1 per 1 cm^2. The specification refers to the distance of the sensors see page 5 and not the frequency. Specification top of page 5-“temperature sensors are spaced approximately 1 per 1 cm^2.” Therefore, it is unclear to the examiner what approximately means. For office action purposes the claimed limitation will be interpreted 1 per 1 cm^2.
Claim(s) 31 is/are rejected since it is unclear what “density” means. What does the claim limitation “density” mean? Does this mean density of the sensor? Does this mean density of the pixels? 
Claim(s) 33 is/are rejected since it is unclear what “comprises glass; a composite material; polycarbonate or other plastics material.” means. What does the claim limitation “comprises glass; a composite material; polycarbonate or other plastics material.” mean? Does this mean one of these materials? Based on the specification on page 11, the transparent panel can be one of the materials or the like. However, the claim limitation is indefinite and unclear. For office action purposes the claim limitation will be interpreted as one of the materials. 
Claim(s) 39 is/are rejected since it is unclear what “further comprising foot shaped panels” means. It is unclear how this is related to the previously claimed “transparent panel” and whether these foot shaped panels are in addition to the transparent panel or part of it. For Office Action purposes the claim limitation “further comprising foot shaped panels” will be interpreted as part of the transparent panel. 
Claim(s) 40 is/are rejected since it is unclear what “a plurality of image capture devices” means, which is indefinite as it is unclear if this is the same image capture devices as the “one or more image capture devices” of claim 1. I assume they mean to say “wherein the one or more image capture devices further comprise a plurality of image capture devices that are used……”. 
Claim(s) 41 is/are rejected since it is unclear if “two or more image capture devices” is related to the “one or more” previously claimed in claim 1. The claim limitation should state “wherein the one or more image capture devices further comprises two or more……”. 
Claim(s) 43 and 44 is/are rejected since “the image capture device” is unclear how this relates to the “one or more” previously recited in claim 1. The claim limitation should instead sate “the one or more image capture device” or “one of the one or more image capture devices”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12, 16, 23-29, 31, 33-35, 37-42, 46, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Lavery et al 2002/0082486 (hereinafter Lavery) in view of US Patent Application Publication O’Connor et al 2014/0121479 (hereinafter O’Connor). 
	Regarding claim 1, Lavery discloses, a skin inspection device for identifying abnormalities (0011; The present invention facilitates the monitoring of skin temperatures at predetermined locations on a human's or animal's body to include the skin temperature on the bottom, side, or top of a person's foot., 0034; Variations in foot skin temperatures often signal conditions which are predictive of inflammation or ulceration) the device comprising: 
a transparent panel having an inspection area (Lavery, 0027; Skin temperatures are taken through the holes 92 in a grid plate 90 on which the patient actually stands., see 0028; 0035; Additional background light can be projected downward from the handles 32 of the apparatus 10 in order to clearly distinguish the outline of the patient's feet. See 0036; Figure 2, since light can be transmitted through holes 92 the grid plate is considered a transparent panel);
an array of temperature sensors provided on the transparent panel to record the temperature of an area of skin of a target; (Lavery, Abstract; The temperatures at predetermined locations on the skin surface are determined by the signals obtained from the temperature sensors, 0028; non-contact temperature sensing systems suitable for rapid sensing of temperatures at point locations may also be used., 0029; Once the arcuate path 23 has been traversed, the linear array 80 of infrared temperature sensors 82 passes under the foot on the right side of the device 10 from toe to heel, taking skin temperature measurements along the bottom of the user's foot as it goes along. Refer to Figure 2) Although Lavery fails to disclose temperature sensors provided on the transparent panel grid plate 90, Lavery does discloses coupling of the two elements via the platform assembly 20, refer to figure 2. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s arrangement of infrared temperature sensors 82 and grid plate 90 by replacing the infrared temperature sensors with an array of temperature sensors associated with the grid plate 90, which constitutes a mere constructional change of essential working parts, which comes within the scope of customary practice followed by those skilled in the art. Thereby, using the same essential working parts of Lavery’s arrangement in an alternative embodiment, which is therefore not inventive. The motivation to do this would to improve the transmission of thermal signals of the foot. 
Lavery fails to disclose one or more image capture devices for capturing an image of the area of skin of a target located in the inspection area. These elements are disclosed by O’Connor. Within the same field of endeavor, O’Connor specifically discloses, (O’Connor, 0019; one or more cameras, 0008; The image can be analyzed for a predetermined characteristic associated with a human patient, and determination made where the characteristic in the image matches the patient. The predetermined characteristic may be a metric of a contact region of the foot with the sheet or may be a characteristic of a skin print of the sole, 0132; image capture systems within a shared device may be analyzed independently, e.g., to monitor all regions on the patient's feet)
Lavery further discloses, (Lavery, 0036; The device 10, 110 will alert the user if there is an abnormally high skin temperature gradient between the plantar, dorsal, lateral, or medial aspects of the contralateral feet. The presence of such a significant skin temperature gradient may be indicative of a pathologic inflammation or possible tissue damage at that location on the user's foot. Such inflammation or tissue damage might be an indicator of a predisposition to further tissue breakdown in the foot and/or significant morbidity which, if left untreated, may lead to an amputation or, in extreme cases, death.),
Lavery fails to disclose capturing an image with the analysis of abnormalities in the area of skin of the target. O’Connor further discloses, combining visible light images with temperature information via TIR imaging refer to (O’Connor, 0156; a visible light image (S21), TIR image (S22), and three-dimensional image (S23) of a loaded foot. Methods of capturing these three image types with a single, compact device have been described herein; any such methods or combinations thereof can be utilized.) wherein the images are configured analyzed to identify abnormalities (O’Connor, 0158; a TIR image can be mapped onto a three-dimensional image of the loaded foot sole, and optionally onto a three-dimensional image of an unloaded foot sole (S28)… A custom orthotic can be designed using the shape and pressure point information from the image or images of step S27 and optionally step S28 (S29). The custom orthotic may be configured to support the patient's foot in a manner that relieve pressure points or other regions at risk of ulcer development.)

Lavery further discloses, and a processor operably coupled to the (Lavery, 0035; Once the computer receiving the information on foot size and position from the light sensors in the linear array 80 determines the position of the foot on the grid 90, the temperature sensors measure the temperature at preselected sites on the bottom or plantar aspects of both feet.) (Lavery, 0036; The device 10, 110 will alert the user if there is an abnormally high skin temperature gradient between the plantar, dorsal, lateral, or medial aspects of the contralateral feet. The presence of such a significant skin temperature gradient may be indicative of a pathologic inflammation or possible tissue damage at that location on the user's foot.) 
Lavery fails to disclose one or more image capture devices associated with a processor. This is disclosed by O’Connor, refer to Figure 2 wherein the image capturing is connected to a processor (97) and refer to (O’Connor, 0019; one or more cameras, 0008; The image can be analyzed for a predetermined characteristic associated with a human patient, and determination made where the characteristic in the image matches the patient. The predetermined characteristic may be a metric of a contact region of the foot with the sheet or may be a characteristic of a skin print of the sole, 0132; image capture systems within a shared device may be analyzed independently, e.g., to monitor all regions on the patient's feet)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified processor to include additional teachings from O’Connor image capturing of abnormalities coupled to processor, which constitutes a mere constructional change of circuitry, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve diagnosis of abnormalities. 
Regarding claim 4, Lavery as modified discloses all the elements of claim 1, further Lavery discloses, wherein the temperature sensors are spaced apart to facilitate optical transmission therebetween. (Lavery, 0035; light sensors included with the linear array 80 of infrared temperature sensors 92 which traverses the bottom of each foot several times.) Figure 2 illustrates infrared temperature sensors 92 arranged so as not to overlap each other.
Regarding claim 5, Lavery as modified discloses all the elements of claim 4, further Lavery discloses, wherein optical pathways are provided between adjacent temperature sensors. (Lavery, 0035; light sensors included with the linear array 80 of infrared temperature sensors 92 which traverses the bottom of each foot several times.) Figure 2 illustrates infrared temperature sensors 92 arranged so as not to overlap each other. Wherein the optical pathways are provided through the holes 92, refer to (Lavery, 0027; Skin temperatures are taken through the holes 92 in a grid plate 90 on which the patient actually stands.) Lavery disclose optical pathways provided between the adjacent temperature sensors. This occurs when the linear array 80 of infrared sensors 82 begins to travel (Lavery, 0029; the linear array 80 of infrared sensors 82 begins its travel path on the left side of the platform assembly 20. To illustrate that the platform assembly is sized to accommodate a wide range of foot sizes, the linear array 80 of infrared sensors 82 is shown passing under a man's foot size 16E from heel to toe. Once the traverse of the foot on the left side of the platform assembly 20 is complete, the linear array 80 of infrared sensors 82 is guided on an arcuate path 23 to the patient's other foot on the right side. In FIG. 2, the other foot is shown as a woman's size 5A to indicate that a small foot size does not present any difficulties for the person using the device 10. Once the arcuate path 23 has been traversed, the linear array 80 of infrared temperature sensors 82 passes under the foot on the right side of the device 10 from toe to heel, taking skin temperature measurements along the bottom of the user's foot as it goes along.) Thereby once the sensors reach the optical pathway, the optical pathway is adjacent to the sensors once the linear array of infrared temperature sensors 82 pass under the foot of the left and right foot. However, Lavery fails to disclose optical pathway are provided between adjacent temperature sensors in a fixed configuration that does not require the travel path of the sensors. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified arrangement of infrared temperature sensors 82 and grid plate 90 by replacing the infrared temperature sensors with an array of temperature sensors associated with the grid plate 90 to provided an adjacent configuration to the optical pathway, holes 92, which constitutes a mere constructional change of essential working parts, which comes within the scope of customary practice followed by those skilled in the art. Thereby, using the same essential working parts of Lavery’s arrangement in an alternative embodiment, which is therefore not inventive. The motivation to do this would to improve the transmission of thermal signal of the foot. 
Regarding claim 6, Lavery as modified discloses all the elements of claim 5, further Lavery discloses, wherein optical pathways (Lavery, holes 92) are defined by a region between two or more adjacent temperature sensors (Figure 2 linear array 80 illustrates two or more infrared temperature sensors 82). Wherein the optical pathways are provided through the holes 92, refer to (Lavery, 0027; Skin temperatures are taken through the holes 92 in a grid plate 90 on which the patient actually stands.) When the linear array 80 of infrared sensors 82 begins to travel (0029; the linear array 80 of infrared sensors 82 begins its travel path on the left side of the platform assembly 20. To illustrate that the platform assembly is sized to accommodate a wide range of foot sizes, the linear array 80 of infrared sensors 82 is shown passing under a man's foot size 16E from heel to toe. Once the traverse of the foot on the left side of the platform assembly 20 is complete, the linear array 80 of infrared sensors 82 is guided on an arcuate path 23 to the patient's other foot on the right side. In FIG. 2, the other foot is shown as a woman's size 5A to indicate that a small foot size does not present any difficulties for the person using the device 10. Once the arcuate path 23 has been traversed, the linear array 80 of infrared temperature sensors 82 passes under the foot on the right side of the device 10 from toe to heel, taking skin temperature measurements along the bottom of the user's foot as it goes along.) the sensors are below the optical pathway. However, Lavery fails to discloses optical pathway are defined by a region  between two or more temperature sensors in a fixed configuration that does not require the travel path of the sensors. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified arrangement of infrared temperature sensors 82 and grid plate 90 by replacing the infrared temperature sensors with an array of temperature sensors associated with the grid plate 90 to provided an adjacent configuration to the optical pathway, holes 92, wherein the optical pathway are defined by a region between two or more adjacent temperature sensors, which constitutes a mere constructional change of essential working parts, which comes within the scope of customary practice followed by those skilled in the art. Thereby, using the same essential working parts of Lavery’s arrangement in an alternative embodiment, which is therefore not inventive. The motivation to do this would to improve the transmission of thermal signal of the foot. 
Regarding claim 7, Lavery as modified discloses all the elements of claim 1, further Lavery discloses, further comprising a strain gauge operable for detecting a weight bearing load on the (0041; Specifically, the apparatus of the present invention can easily be modified to also measure the weight of the patient by placing pressure sensitive transducers (not shown) in the platform assembly 20. The measurement of weight is important because fluctuations in weight may be significant to patients in the different stages of congestive heart failure.) Pressure sensitive transducers are interpreted as strain gauge since each perform mechanical strain. Lavery fails to discloses strain gauge. This is taught by O’Connor (0150; A weight measurement system may, for example, comprise one or more strain gauges). 
	It would have been obvious to a person of ordinary skilled before the effective filing date of the claimed invention to have modified Lavery as modfied pressure sensitive transducer that measures weight to include a strain gauge taught by O’Conner, since this would constitute a mere constructional change to include a different mechanical operation to assist in measuring the weight bearing load. The motivation to do this would be to use known mechanical systems to improve the measurement of weight.  
Regarding claim 8, Lavery as modified discloses all the elements of claim 7, Lavery fails to disclose the following for said processor (Lavery, central computer 200) wherein O’Connor teaches: the processor (O’Connor, weight measurement system) is configured to activate the image capture device (Figure 2) in response to the strain gauge detecting a weight bearing load. (O’Connor 0150; Embodiments of the present invention may comprise a weight measurement system, e.g., such that a patient's weight can be measured in conjunction with any other images or data acquired. A weight measurement system may, for example, comprise one or more strain gauges positioned on the legs, joints, or other elements of device housing. A patient's weight may be displayed, stored, or otherwise utilized for health analysis. A weight measurement system may also optionally serve as a trigger for an image capture system) such weight measurement system would require a processing unit to trigger said imaging capture system. 

Regarding claim 9, Lavery as modified discloses all the elements of claim 1, further Lavery discloses; further comprising a housing (Lavery, Figure 2; platform assembly 20) on which the transparent panel is mounted (Lavery, Figure 2; holes 92 in a grid plate 90).
Regarding claim 10, Lavery as modified discloses all the elements of claim 9, further Lavery discloses; wherein the housing (platform assembly 20) accommodates the processor (element 200). Lavery fails to disclose, and the one or more image capture devices therein. This is disclosed by O’Connor, refer to Figure 2 wherein the image capturing is connected to a processor (97) ( and refer to (O’Connor, 0019; one or more cameras, 0008; The image can be analyzed for a predetermined characteristic associated with a human patient, and determination made where the characteristic in the image matches the patient. The predetermined characteristic may be a metric of a contact region of the foot with the sheet or may be a characteristic of a skin print of the sole, 0132; image capture systems within a shared device may be analyzed independently, e.g., to monitor all regions on the patient's feet) wherein the processor is configured to the housing unit (0056; within shared housing or a compact unit, or can share elements. FIG. 2 is a diagram representing a monitoring device comprising multiple image capture systems of an embodiment of the present invention. A first image capture system 91 and second image capture system 92 can share common sheet 10. First image capture system 91 and second image capture system 92 may also optionally share additional elements of image capture hardware 94. Shared image capture hardware 94 may include, for example, a sensor or sensors, source or sources, or other optical elements.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified housing to include additional teachings from O’Connor image capturing of abnormalities coupled to the housing unit, which constitutes a mere constructional change of circuitry, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve diagnosis of abnormalities. 
Regarding claim 11, Lavery as modified discloses all the elements of claim 1, further Lavery discloses wherein the transparent panel provides a foot plate (Lavery, Figure 2; holes 92 in a grid plate 90) of sufficient strength to support the weight of an adult human. (Lavery, 0011; In an alternate embodiment, the disclosed invention couples skin temperature readings together with other important health indicators such as body weight and blood pressure) Since Lavery system can read the body weight, the foot plate must support sufficient strength to support the weight of an adult human. In addition, since patient with diabetes is placed on plate 90 (Lavery, 0011), it is clear to one of ordinary skilled in the art the foot plate has strength withstanding the body weight of an adult.  
Regarding claim 12, Lavery as modified discloses all the elements of claim 1, further Lavery discloses wherein the transparent panel is rigid (Lavery, Figure 2; holes 92 in a grid plate 90). Lavery fails to mention the platform to be rigid. O’Connor discloses a transparent panel sheet 10 can be glass (0044). The examiner notes; glass is a rigid material. 
It would have been obvious to a person of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Lavery as modified platform to be composed on a rigid material such as glass taught by O’Connor, since this would constitute a slight constructional change of essential 
	Regarding claim 16, Lavery as modified discloses all the elements of claim 1, Lavery further discloses, further comprising a calibration means. (Lavery, 0012; numerous temperature measurements of the skin on the bottom of each foot.). Lavery fails to explicitly state calibration of temperature measurements. O’Connor discloses device calibration (O’Connor, 0080; device calibration). The examiner notes; it is common practice to include calibration means for temperature measurements or imaging processing techniques to claim such limitation is therefore not inventive.
	It would have been obvious to a person of ordinary skilled before the effective filing date of the claimed invention to have modified Lavery as modified to include calibration means taught by O’Connor, since this would constitute a common practice within the field of the endeavor by those of ordinary skilled in the art. The motivation to do this would be to use known practices to improve temperature measurements. 
	Regarding claim 23, Lavery as modified discloses all the elements of claim 1, Lavery further discloses, wherein the processor is operable to generate indicia indicative of the emergence of ulcers and/or other skin abnormalities at particular locations (Lavery, 0035; Once the computer receiving the information on foot size and position from the light sensors in the linear array 80 determines the position of the foot on the grid 90, the temperature sensors measure the temperature at preselected sites on the bottom or plantar aspects of both feet.) (Lavery, 0036; The device 10, 110 will alert the user if there is an abnormally high skin temperature gradient between the plantar, dorsal, lateral, or medial aspects of the contralateral feet. The presence of such a significant skin temperature gradient may be indicative of a pathologic inflammation or possible tissue damage at that location on the user's foot.) But Lavery fails to disclose on the captured image. 
(97) further refer to paragraphs 0037 and 0038 wherein the monitoring or evaluating of feet of diabetic done by (O’Connor, 0019; one or more cameras, 0008; The image can be analyzed for a predetermined characteristic associated with a human patient, and determination made where the characteristic in the image matches the patient. The predetermined characteristic may be a metric of a contact region of the foot with the sheet or may be a characteristic of a skin print of the sole) These images which are in respect to particular locations of the foot are analyzed to detect abnormalities, refer to (0037; Embodiments may also comprise analysis functions and alert medical practitioners or patients upon detection of an injured, ulcerated, or at-risk site on a patient's foot. Data or images collected by embodiments of the present invention can also serve other preventative and diagnostic functions., further see 0038, too)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified processor to include additional teachings from O’Connor image capturing of abnormalities coupled to the processor, which constitutes a mere constructional change of circuitry, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve diagnosis of skin abnormalities. 
	Regarding claim 24, Lavery as modified discloses all the elements of claim 23, Lavery further discloses, wherein the indicia comprises the temperature dataset. Lavery further discloses processing of temperature sensors, refer to (Lavery, 0035; Once the computer receiving the information on foot size and position from the light sensors in the linear array 80 determines the position of the foot on the grid 90, the temperature sensors measure the temperature at preselected sites on the bottom or plantar aspects of both feet.) (Lavery, 0036; The device 10, 110 will alert the user if there is an abnormally high skin temperature gradient between the plantar, dorsal, lateral, or medial aspects of the contralateral feet. The presence of such a significant skin temperature gradient may be indicative of a pathologic inflammation or possible tissue damage at that location on the user's foot.)
	Regarding claim 25, Lavery as modified discloses all the elements of claim 1, Lavery fails to discloses the following  for a processor (Lavery, element 200): is configured to detect for areas on the captured images including at least one of excess callous, blisters, moisture and discolouration. This is taught by O’Connor. O’Connor further discloses a machine-learning methods, machine learning methods are known to require a processor for analyzing, where the machine learning method analysis refers to a region of brightness,  (refer to 0176; Regions can be selected for brightness potentially indicative of excessive tissue moisture during image analysis by any image analysis methods or combinations thereof, including but not limited to threshold, kernel, convolution, or machine-learning methods. wherein the brightness is associated with moisture or a potential wet wound (O’Connor, 0008; Brightness in the image can be analyzed for tissue moisture information, and a potential foot wound can be assessed based on the tissue moisture information. High brightness may be associated with a potential wet wound.) A wet wound is seen as a moisture. O’Connor fails to discloses blisters, callous, and discolouration. The examiner notes ulcers can be seen as a callous, blisters, moisture, and disclouration. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified processor to include additional teachings from O’Connor image capturing of abnormalities coupled to the processor, which constitutes a mere constructional change of circuitry methods, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve diagnosis of skin abnormalities. 
	Regarding claim 26, Lavery as modified discloses all the elements of claim 1, Lavery further discloses, further comprising an alert mechanism for generating an alert. (Lavery, 0036, The device 10, 110 will alert the user if there is an abnormally high skin temperature gradient between the plantar, dorsal, lateral, or medial aspects of the contralateral feet. )
	Regarding claim 27, Lavery as modified discloses all the elements of claim 26, Lavery further discloses, wherein the alert mechanism is operable to communicate the alert to a remote entity via a telecommunications network. (Latery, 0040; If desired a liquid crystal display 50, 150 can either show the actual temperature values measured by one or more infrared temperature sensors 82 and/or alert the user that a difference in temperature may exist between two sensor sites. Alternatively, the temperature readings or warnings about possibly dangerous temperature differences may be conveyed audibly to the user through one or more speakers 55, 155.) 0049; All sensed information to include the date and time that readings were taken may be stored at the device 10, 110 itself or transmitted to a remote location by standard telephone wires or wireless) (claim 11- further including a modem for transmitting the recorded foot temperatures to a remote location.) It is common practice in order to transmit information to remote site telecommunication network is required. The examiner notes it is common to transmit such information to a remote location via an telecommunications network. 
	It would have been obvious to person of ordinary skilled in the art before the effective filing date of the claim invention to modify Lavery as modifed alert mechanism to communicate to a remote site, since this would constitute a mere constructional change of customary practice followed by those skilled in the art. This motivation to do this would be to use known techniques to improve diagnostics via medical practitioner in a remote site. 
	Regarding claim 28, Lavery as modified discloses all the elements of claim 1, Lavery further discloses, capturing a weight input (Lavery, 0041; Specifically, the apparatus of the present invention can easily be modified to also measure the weight of the patient by placing pressure sensitive transducers (not shown) in the platform assembly 20. ); however, Lavery fails to discloses the (O’Connor, 0145; Image capture triggers may be configured to activate an image capture system when a patient's foot is above the transmissive sheet but still unloaded. 
It would have been obvious to person of ordinary skilled in the art at the time of the invention to have modified Lavery as modified measurement of a subject to be triggered by an input to activate the image capture system taught by O’Connor, which constitutes a slight constructional change which comes within the scope of customary practice followed by those skilled in the art. The motivation to this would be to use known techniques to improve diagnosis of ulcer analysis. 
Regarding claim 29, Lavery as modified discloses all the elements of claim 1, Lavery fails to disclose the following taught by O’Connor: wherein the image capture device is triggered to capture an image in response to a foot being placed on the inspection area. (O’Connor, 0145; Image capture triggers may be configured to activate an image capture system when a patient's foot is above the transmissive sheet but still unloaded). 
It would have been obvious to person of ordinary skilled in the art at the time of the invention to have modified Lavery as modified measurement of a subject to be triggered by an input to activate the image capture system taught by O’Connor, which constitutes a slight constructional change which comes within the scope of customary practice followed by those skilled in the art. The motivation to this would be to use known techniques to improve diagnosis of ulcer analysis. 
Regarding claim 31 Lavery as modified above discloses all the elements of claim 1,
wherein the density of temperature sensors is in the range of between 0.5 and 6 per cm2. Wherein density is interpreted as colors of skin temperature readings, refer to (Lavery, 0030; A complete array of such skin temperature readings may be used to produce complex diagrams of foot skin temperatures where colors are used to represent varying ranges of foot skin temperature. Abstract; The temperatures at predetermined locations on the skin surface are determined by the signals obtained from the temperature sensors.) Lavery fails to disclose a range between 0.5 and 6 per cm2   
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Lavery as modified varying range of foot skin temperatures to be an range between 0.5 and 6 per cm^2 which is therefore is found to be a non critical range since one of ordinary skilled in the art would have found these specifications for sensors to be a design consideration within routine optimization. The motivation to do this would be to improve the resolution of heat sensors. 
	Regarding claim 33, Lavery as modified above discloses all the elements of claim 1; however, wherein the Lavery fails to mention the material of the transparent panel; O’Connor discloses, transparent panel comprises glass; a composite material; polycarbonate or other plastics material. Specifically, O’Connor teaches the material of the transparent panel sheet10 (O’Connor, 0043; Sheet 10 can be a non-opaque or transmissive material including but not limited to glass, tempered glass, float glass, safety glass, polycarbonate, plastic, or any combination or hybrid thereof. In one embodiment of the present invention, glass or any type of modified glass can be utilized for a particularly scratch-resistant sheet.
	It would have been obvious to a person of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Lavery’s transparent panel to comprise of a glass, which would constitute a slight constructional change of essential working parts. The motivation to do this would be to use known practices to improve the transmission of signals to the skin. 
	Regarding claim 34, Lavery as modified above discloses all the elements of claim 1; however, Lavery fails to explicitly teach, further comprising one or more calibration components. (Lavery, 0012; numerous temperature measurements of the skin on the bottom of each foot.). Lavery fails to explicitly sate calibration of temperature measurements. O’Connor discloses device calibration (O’Connor, 0080; device calibration). The examiner notes; it is common practice to include calibration means for temperature measurements or imaging processing techniques to claim such limitation is therefore not inventive.
	It would have been obvious to a person of ordinary skilled before the effective filing date of the claimed invention to have modified Lavery as modified to include calibration means taught by O’Connor, since this would constitute a common practice within the field of the endeavor by those of ordinary skilled in the art. The motivation to do this would be to use known practices to improve temperature measurements. 
	Regarding claim 35, Lavery as modified above discloses all the elements of claim 1, further Lavery discloses further comprising a light source. (Lavery, Abstract; Under the grid is a movable array of light sensors and temperature sensors) (Lavery, 0035; platform assembly 120 or an array of optical light sensors (not shown) located in the platform assembly 20,) 
	Regarding claim 37, Lavery as modified above discloses all the elements in claim 1, further Lavery fails to explicitly disclose, wherein the light source comprises one or more LEDs of a known intensity and colour. (Lavery, Abstract; Under the grid is a movable array of light sensors and temperature sensors) (Lavery, 0035; platform assembly 120 or an array of optical light sensors (not shown) located in the platform assembly 20,) Its is a known practice to add an LED of a known intensity and colour to a light source. 
	Regarding claim 38, Lavery as modified above discloses all the elements in claim 1, further Lavery fails to explicitly disclose, further comprising one or more diffusion films for reducing glare on the transparent panel. O’Connor discloses, transparent panel comprises of glass. Specifically, O’Connor teaches the material of the transparent panel sheet 10 (O’Connor, 0043; Sheet 10 can be a non-opaque or transmissive material including but not limited to glass, tempered glass, float glass, safety glass, polycarbonate, plastic, or any combination or hybrid thereof. In one embodiment of the present invention, glass or any type of modified glass can be utilized for a particularly scratch-resistant sheet.) It is known that glass can act as a diffusion film for reducing glare. For instance, tempered glass is an anti-reflective and glare reducing material. 
	It would have been obvious to a person of ordinary skilled before the effective filing date of the claimed invention to have modified Lavery as modified panel to include a diffusion film for reducing glare on the transparent panel taught by O’Connor, since this would constitute a common practice within the field of the endeavor by those of ordinary skilled in the art. The motivation to do this would be to use known practices to improve temperature measurements.
	Regarding claim 39, Lavery as modified above discloses all the elements in claim 1, further Lavery further comprising foot shaped panels. (Lavery 0029; To illustrate that the platform assembly is sized to accommodate a wide range of foot sizes, the linear array 80 of infrared sensors 82 is shown passing under a man's foot size 16E from heel to toe.) (0037; the apparatus of the present invention 10, 110 is built around a platform assembly 20, 120 that is placed on a hard surface (not shown). The first 25 and second surfaces 27 are used to guide the initial placement of the patient's feet on the platform assembly 20. These surfaces assist the patient in placing his/her feet reproducibly and accurately on the platform assembly 20. For patients with unusually shaped or deformed feet, custom fabricated foot placement surfaces or replaceable inserts may be used with the grid plate 90.)
	Regarding claim 40, Lavery as modified above discloses all the elements in claim 1, Lavery fails to disclose the following taught by O’Connor wherein a plurality of image capture devices (O’Connor, Figure 2; Image capture system 1 and Image capture system 2) are used to capture the image of the target. (O’Connor, 0057; Image processing or image data processing from the two image modalities can be analyzed separately or in conjunction with one another for determination of injured, ulcerated, or at-risk sites on a patient's foot. 0073; A number and positioning of sources 33 and sensors 31 in the embodiments of FIGS. 5 and 6 may be configured such that less than 25%, 20%, 15%, 14%, 13%, 12%, 11%, or 10% overlap may exist between image data sets of neighboring sensors. In one embodiment, this can in part be achieved by use of wide-angle lenses 34, which may provide up to a 120-degree field of view in one or more directions.).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified to include two or more image capture devices which overlap the same area or target of the image taught by O’Connor, which constitutes a mere constructional change of essential working parts, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve diagnosis of abnormalities. 
	Regarding claim 41, Lavery as modified discloses all the elements of claim 40, Lavery fails to discloses the following taught by O’Connor wherein two or more image capture devices are provided with an area of overlap in the field of view (O’Connor, 0057; Image processing or image data processing from the two image modalities can be analyzed separately or in conjunction with one another for determination of injured, ulcerated, or at-risk sites on a patient's foot. 0073; A number and positioning of sources 33 and sensors 31 in the embodiments of FIGS. 5 and 6 may be configured such that less than 25%, 20%, 15%, 14%, 13%, 12%, 11%, or 10% overlap may exist between image data sets of neighboring sensors. In one embodiment, this can in part be achieved by use of wide-angle lenses 34, which may provide up to a 120-degree field of view in one or more directions.). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified to include two or more image capture devices which overlap the same area in the field of view taught by O’Connor, which constitutes a mere constructional change of essential working parts, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve diagnosis of abnormalities. 
(O’Connor, 0128; lens 112 can focus multiple fields of view onto a central sensor 111)
	Regarding claim 46, Lavery as modified discloses all the elements of claim 1, Lavery further discloses comprising a heat sensor for sensing the temperature (Lavery, Abstract; temperature sensor interpreted as a heat sensor, which detects temperature) of the transparent panel (Lavery, Abstract, One embodiment includes a platform with a grid including holes on which the user stands. Under the grid is a movable array of light sensors and temperature sensors…. The temperatures at predetermined locations on the skin surface are determined by the signals obtained from the temperature sensors.)
	Regarding claim 50, Lavery as modified above discloses all the elements in claim 1, further Lavery discloses, a means for calculating the weight of an individual. (Lavery, 0014; The patient's weight is measured by means of traditional force sensors located at each leg of the device.)
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavery in view of O’Connor, as applied to claim 1 above, in further view of US Patent Linders et al 6398740 B1 (hereinafter Linders).
Regarding claim 14, Lavery as modified discloses all the elements of claim 1, Although Lavery discloses temperature sensors 92 below surface 90. Lavery fails to disclose the infrared temperature sensors provided on an upper surface of the grid plate 90.  Lavery patent discloses an array of temperature sensitive transducers, seen as a temperature sensor, on the upper surface, platform 20, refer to Figure 1 in Lavery’s patent
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s arrangement of infrared temperature sensors 82 and grid plate 90 by placing the sensor on an upper surface of the transparent panel taught by Lavery 
Regarding claim 15, Lavery as modified discloses all the elements of claim 1, Lavery further discloses, wherein the temperature sensors are mounted on the transparent panel. Lavery discloses temperature sensors 82 mounted on a platform 20 wherein the transparent panel, grid plate 90 is mounted on platform 20 refer to Figure 2. However, Lavery fails to disclose temperature sensors mounted on the transparent panel. Lavery patent discloses an array of temperature sensitive transducers, seen as a temperature sensor mounted on platform 20, refer to Figure 1 in Lavery’s patent
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s arrangement of infrared temperature sensors 82 and grid plate 90 by mounting the sensors on the transparent panel inclue temperature sensors mounted on the platform taught by Lavery Patent, which constitutes a mere constructional change of essential working parts, which comes within the scope of customary practice followed by those skilled in the art. Thereby, using the same essential working parts of Lavery’s arrangement in an alternative embodiment, which is therefore not inventive. The motivation to do this would to improve the transmission of thermal signal of the foot.
Claim(s) 2, 3, 13, 17-22, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavery in view of O’Connor, as applied to claim 1 above, in further view of US Patent Application Publication Linders et al 2017/0127999 (hereinafter Linders).
Regarding claim 2, Lavery as modified discloses all the elements of claim 1, further Lavery discloses, wherein the array of temperature sensors have associated addressable coordinates. (Lavery, 0030; A complete array of such skin temperature readings may be used to produce complex diagrams of foot skin temperatures where colors are used to represent varying ranges of foot skin temperature. Alternatively, a physician may be interested in skin temperatures at specific predetermined locations on a patient's foot such as the ones shown in FIG. 2A) Lavery fails to disclose addressable coordinates. This is taught by Linders. Specifically, Linders discloses (Linders, Abstract; After the plurality of temperature sensors generate a plurality of discrete temperature data values, the system and method form a temperature map representing substantially the actual geometric shape of at least a portion of the foot, and the distribution of temperatures of the at least a portion of the foot) (Linders, 0077; The map generator 52 or other part of the analysis engine 34 next preferably orients the temperature map to a standard coordinate system. Specifically, the process transforms the temperature map into a standard coordinate system for comparison against other temperature measurements on the same foot 10, and on the other foot 10. This ensures that the analyzer 60 can compare prescribed whichever portions of the foot/feet 10 necessary) Wherein the map generator is interpreted as a processor, which operable to associate the foot region to addressable coordinates, since a comparison is made against other temperature measurements on the same foot. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Lavery as modified temperature sensors to include a temperature map generated by a processor 52 to associate temperature values to addressable coordinates taughy by Linders. The motivation to do this would be to use known practices to improve imaging diagnosis of abnormalities.  
Regarding claim 3, Lavery as modified discloses all the elements of claim 2, Linders further discloses wherein the processor is operable to associate one or more regions of the captured image to one or more addressable coordinates. discloses (Linders, Abstract; After the plurality of temperature sensors generate a plurality of discrete temperature data values, the system and method form a temperature map representing substantially the actual geometric shape of at least a portion of the foot, and the distribution of temperatures of the at least a portion of the foot) (Linders, 0077; The map generator 52 or other part of the analysis engine 34 next preferably orients the temperature map to a standard coordinate system. Specifically, the process transforms the temperature map into a standard coordinate system for comparison against other temperature measurements on the same foot 10, and on the other foot 10. This ensures that the analyzer 60 can compare prescribed whichever portions of the foot/feet 10 necessary) Wherein the map generator is interpreted as a processor, which operable to associate the foot region to addressable coordinates, since a comparison is made against other temperature measurements on the same foot. 
Regarding claim 13, Lavery as modified discloses all the elements of claim 1, further Lavery discloses, wherein the transparent panel is of a resilient material operable to conform to the shape of a sole of a foot when stepped on by an individual. (Lavery, 0037; For patients with unusually shaped or deformed feet, custom fabricated foot placement surfaces or replaceable inserts may be used with the grid plate 90.) Wherein the custom fabricated foot placement surfaces or replaceable inserts are interpreted as resilient material.  Lavery fails to discloses the material for the transparent panel. Linders discloses footwear have a flexible surface (Linders, 0018; a method of determining the emergence of an ulcer or pre-ulcer on a foot of a person provides one or more processors and footwear having a flexible surface for receiving a foot of the person… The method positions the foot inside the footwear so that at least a portion of the flexible surface flexes in response to receipt of the foot.) A flexible material is seen to be a resilient material. 
It would have been obvious to a person of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Lavery as modified transparent platform to be composed on a resilient material such as a flexible surface to conform to the shape of the foot seen as the method positions the foot inside the footwear so that at least a portion of the flexible surface flexes in response to receipt of the foot (0018), taught by Linders, since this would constitute a slight constructional change 
Regarding claim 17, Lavery as modified discloses all the elements of claim 1, further Lavery discloses, wherein the processor (Lavery, central computer 200), but fails to disclose the following taught by Linders: wherein the processor (0063; a thermogram is a data record made by a thermograph, or a visual display of that data record) is configured to process the image captured by the image capture device wherein image data can be, for determining the temperature of the area of skin of the target (0063; a thermograph measures temperatures and generates a thermogram, which is data, or a visual representation of that data, of the continuous two-dimensional temperature data across some physical region) at multiple discrete locations (0062; the analysis engine 34 also may have an optional thermogram generator 54 configured to form a thermogram of the patient's foot 10 or feet 10 based on a plurality of temperature readings from the bottom of the foot 10. 0063; a thermogram provides a complete, continuous data set/map of the temperatures across an entire two-dimensional region/geography.,) wherein the processor is interpreted as a thermogram which is configured to measure a plurality of temperature readings from the bottom of the foot. A plurality of temperature corresponding to the bottom of the foot is seen as temperature of the area of the skin of the target at multiple discrete locations. 
	It would have been obvious to a person of ordinary skilled in the art at the time of the invention to have modify  Lavary as modified central computer to include a thermogram wherein image data refers to temperature of the area of skin at multiple discrete location taught by Linders. The motivation to do this would be to improve thermal analysis of ulcers on the foot. 
Regarding claim 18, Lavery as modified discloses all the elements of claim 17, further Lavery discloses, wherein the processor (Lavery, central computer 200) is configured to generate a temperature dataset based on the temperature of the area of skin of the target at the multiple discrete (Lavery, Claim 1; computer means for receiving said signals representative of the location of the feet and the skin temperatures on the plantar aspects of the feet, 0012; The computer memory may be located at the device itself, or the foot skin temperature data may be transmitted to a computer memory at a remote location using a built-in modem and a telephone connection or via wireless means.). Wherein the skin temperaturs on the plantar aspects of the feet is interpreted as the area of the skin of the target, foot, at the multiple discrete locations. 
Regarding claim 19, Lavery as modified discloses all the elements of claim 13, further Lavery discloses, wherein the temperature dataset includes the temperatures recorded by the array of temperature sensors. (Lavery, 0030; Where skin temperature readings at only predetermined locations are required, the computer receiving the skin temperature only selects those temperature readings at the predetermined locations such as shown in FIG. 2A, 0035; the temperature sensors measure the temperature at preselected sites on the bottom or plantar aspects of both feet.)
Regarding claim 20, Lavery as modified discloses all the elements of claim 17, further Lavery discloses, wherein the processor is configured to associate temperature values in the temperature dataset with locations on the captured image of the target. (Lavery, 0030; Where skin temperature readings at only predetermined locations are required, the computer receiving the skin temperature only selects those temperature readings at the predetermined locations such as shown in FIG. 2A,) (0016; For example, if the difference in the skin temperatures sensed on the bottom of the left foot and the bottom of the right foot or if the patient's blood pressure is above a certain level, an audible signal or a visual message can be generated, indicating an urgent need to consult with a medical professional.)
	Regarding claim 21, Lavery as modified discloses all the elements of claim 17, further Lavery discloses, wherein the processor (0011; This monitoring of vital health information is accomplished by an apparatus which is built around a system for monitoring the skin temperature at different predetermined locations.) is configured to perform analysis on the temperature dataset (Lavery, 0030; Where skin temperature readings at only predetermined locations are required, the computer receiving the skin temperature only selects those temperature readings at the predetermined locations such as shown in FIG. 2A,) 
(97) and refer to (O’Connor, 0019; one or more cameras, 0008; The image can be analyzed for a predetermined characteristic associated with a human patient, and determination made where the characteristic in the image matches the patient. The predetermined characteristic may be a metric of a contact region of the foot with the sheet or may be a characteristic of a skin print of the sole, 0132; image capture systems within a shared device may be analyzed independently, e.g., to monitor all regions on the patient's feet) wherein the processor is configured to the housing unit (0056; within shared housing or a compact unit, or can share elements. FIG. 2 is a diagram representing a monitoring device comprising multiple image capture systems of an embodiment of the present invention. A first image capture system 91 and second image capture system 92 can share common sheet 10. First image capture system 91 and second image capture system 92 may also optionally share additional elements of image capture hardware 94. Shared image capture hardware 94 may include, for example, a sensor or sensors, source or sources, or other optical elements.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified processor to include additional teachings from O’Connor image capturing of abnormalities coupled to the processor, which constitutes a mere constructional change of circuitry, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve diagnosis of abnormalities. 
(Lavery, 0031; For example, if the first infrared temperature sensor 82 in the linear array 80 measured the skin temperature on the bottom of the big toe in the left foot (location 1 in FIG. 2A), the same infrared temperature sensor would measure the skin temperature on the bottom of the big toe on the patient's right foot.) (0032; It is expected that the patients who would receive the greatest benefit from the disclosed apparatus are diabetics who are typically at high risk for developing medical complications on their lower extremities, particularly their feet.)
Regarding claim 30, Lavery as modified above discloses all the elements of claim 1, Lavery discloses,  wherein the temperature sensors (Lavery, 0048; array of infrared temperature sensors) are spaced (Lavery, Figure 2; The examiner notes; the array of infrared temperatures are spaced part along the linear array 80 according to the figure 2) Lavery fails to disclose at a frequency of approximately 1 per 1 cm^2. Linders discloses temperature sensors spaced apart (Linders, 0047; some embodiments may space the temperature sensors 26 about 0.4 inches apart with 0.25 inch (per side) square pads 30 oriented so that each sensor 26 is at the center of the square pads 30.)
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Lavery as modified spacing of sensors to be spaced a defined distance apart taught by Linders to be at approximately 1 per 1 cm^2 because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range, such as the specific measurement involves only routine skill in the art. In re Aller, MPEP 2114.052a
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavery in view of O’Connor, as applied to claim 1 above, in further view of US Patent Application Publication Bunch et al 2013/0211283 (hereinafter Bunch).
	Regarding claim 32, Lavery as modified discloses all the elements of claim 1, in addition Lavery discloses temperatures sensors in the abstract and in figure 2. wherein each temperature sensor (Lavery, Abstract; temperature sensors) has a diameter in the range of 0.1mm to 4mm. Lavery fails to discloses the diameter in the range of 0.1mm to 4mm for each sensor. Bunch discloses an a heat sensor with a diameter in a range (Bunch, 0067; In various embodiments, a diameter of the heat sensor 120 can be within a range of from about 0.375 inches to about 1.25 inches, or no less than about 0.4, 0.5, 0.75, 1.0, or 1.25 inches.) Note; a heat sensor is seen as a temperature senor. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Lavery as modified temperature sensors to have a diameter within a range taught by Bunch, with a specific range of 0.1mm to 4mm because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range, such as the specific measurement involves only routine skill in the art. In re Aller, MPEP 2114.052a The motivation to do this would be to retrieve temperatures of the foot and not temperatures far away from the foot. 
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavery in view of O’Connor, as applied to claim 1 above, in further view of US Patent Application Publication Darty et al 2019/0281204 (hereinafter Darty).
	Regarding claim 36, Lavery as modified above discloses all the elements in claim 1, further Lavery fails to explicitly disclose, further comprising a light filter to alter light intensity entering a field of view of the image capture device. O’Connor discloses, (0086; These configurations can act as filters against light emitted from sources 51 that has not undergone a polarization change, e.g., through scattering by the foot being imaged.) Its is a known practice to add filter for limiting the intensity of such light, and adopt an LED as a light source. O’Connor fails to teach to alter the intensity. Darty discloses (Darty, 0230; suitable broadband light sources 106 include, without limitation, incandescent lights such as a halogen lamp, xenon lamp, a hydrargyrum medium-arc iodide lamp, and a broadband light emitting diode (LED). In some embodiments, a standard or custom filter is used to balance the light intensities at different wavelengths to raise the signal level of certain wavelength or to select for a narrowband of wavelengths. Broadband illumination of a subject is particularly useful when capturing a color image of the subject or when focusing the hyperspectral/multispectral imaging system.)
	It would have been obvious to a person of ordinary skilled before the effective filing date of the claimed invention to have modified Lavery as modified light filter to alter light intensity taught by Darty, since this would constitute a common practice within the field of the endeavor by those of ordinary skilled in the art. The motivation to do this would be to use known practices to improve the resolution of the image capture device.
Claim(s) 43, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavery in view of O’Connor, as applied to claim 1 above, in further view of US Patent Application Publication Vilenskii 2016/0166150.
	Regarding claim 43, Lavery as modified discloses all the elements of claim 1, but Lavery and O’Connor fail to disclose the following taught by Vilenskii further comprising a light sensor within a field of view of the image capture device. (Vilenskii, 0046; Referring to FIG. 1, the image capturing device 100 includes a light source 101, an image sensor including a lens 103 and a photosensitive element array 102, a processor 104, a display 105, and a sensing protection device 106.) The examiner notes; a light sensor can be considered a CCD image sensor or CMOS image sensor or a Grove light sensor or the like, since each detect the intensity of light, to claim such element would not be inventive and would (Vilenskii, 0047; The light source unit 101 emits white light on a skin. The image sensor 102 detects scattered light. The processor 104 converts the detected light into an electrical signal. The electrical signal may be a digital image. The electrical signal is processed according to an image processing algorithm determined beforehand by the processor 104 and is then displayed on the display 105.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified light sensor to be within the field of view of the image capture device, which constitutes a mere constructional change of essential working parts, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve imaging capturing and sensing. 
	Regarding claim 44, Lavery as modified discloses all the elements of claim 43, further Vilenskii discloses, wherein the output from the light sensor is used by the processor to modify the operational settings of the image capture device. (Vilenskii, 0047; The light source unit 101 emits white light on a skin. The image sensor 102 detects scattered light. The processor 104 converts the detected light into an electrical signal. The electrical signal may be a digital image. The electrical signal is processed according to an image processing algorithm determined beforehand by the processor 104 and is then displayed on the display 105.)
	Regarding claim 45, Lavery as modified discloses all the elements of claim 43, further Vilenskii discloses, wherein the output from the light sensor is used as an input by a post processing algorithm to eliminate the effects of ambient light. (Vilenskii, 0047; The light source unit 101 emits white light on a skin. The image sensor 102 detects scattered light. The processor 104 converts the detected light into an electrical signal. The electrical signal may be a digital image. The electrical signal is processed according to an image processing algorithm determined beforehand by the processor 104 and is then displayed on the display 105.)
Claim(s) 47, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavery in view of O’Connor, as applied to claim 1 above, in further view of US Patent Application Publication Ishiwata et al 2009/0009595 (hereinafter Ishiwata)
Regarding claim 47, Lavery as modified discloses all the elements of claim 1, but Lavery and O’Connor fail to disclose the following taught by Ishiwata: further comprising one or more baffles (Ishiwata, 0174; light-shielding member 13) configured to block at least a portion of glare-causing rays of light. (Ishiwata, 0124; a light-shielding member 13 that covers the surface of the observation object Wa and shields light reflected or scattered in a vicinity of the light-guiding member 12)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Lavery’s as modified light sensor to include a light shielding part to block reflected light of the light guiding member taught by Ishiwata, which constitutes a mere constructional change of essential working parts, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve imaging of the skin. 
	Regarding claim 48, Lavery as modified discloses all the elements of claim 47, Ishiwata further discloses, wherein the one or more baffles  (Ishiwata, 0174; light-shielding member 13) are selectively adjustable (Ishiwata, 0174; the position of the light-shielding member 13 is adjustable with respect to the light-guiding member 12.).
	Regarding claim 49, Lavery as modified discloses all the elements of claim 48, Ishiwata further discloses, wherein the dimensions, configuration, orientation or location (Ishiwata, 0174; the position of the light-shielding member 13) of the one or more baffles are selectively adjustable (Ishiwata, 0174; the position of the light-shielding member 13 is adjustable with respect to the light-guiding member 12.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Nicholas A Robinson/	Examiner, Art Unit 3793    

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793